Citation Nr: 0333563	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  98-14 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




REMAND

On July 10, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Send the appellant and her 
representative a VCAA compliance 
letter.  This letter should address the 
change in laws and regulations, 
including the provisions of 38 U.S.C.A. 
§§ 5103, 5103A (West 1991 & Supp. 
2001), and the regulations to be 
codified at 38 C.F.R. § 3.159 (2002).  
Additionally, inform the appellant and 
her representative that the evidence to 
be considered by the Board is that 
identified by the RO in its August 1998 
SOC, and the SSOC's of July 1999 and 
April 2002.  In addition, the Board 
will consider the medical and service 
evidence requested below, and all 
medical evidence presented in the 
requested VA consultation report.

2.  The record indicates that the 
veteran was treated for a skin disorder 
and lymphoma by James Yiannias, M.D.; 
John K. Camoriano, M.D.; and Michael S. 
Shapiro, M.D. of the Mayo Clinic 
Scottsdale; 13400 East Shea Boulevard; 
Scottsdale, AZ 85259 during the period 
of 1990's.  Make arrangements to obtain 
all treatment records.  In addition, 
the veteran's Certificate of Death (May 
7, 1996) indicates that an autopsy was 
performed on the veteran.  Please 
contact the Scottsdale Memorial 
Hospital (North) (9003 East Shea 
Boulevard, Scottsdale, AZ 85260) and 
Dr. Shapiro (Mayo Clinic Scottsdale) 
and request a copy of the veteran's 
autopsy performed in May 1996.  If no 
such autopsy report can be found, or if 
it has been destroyed, ask for specific 
confirmation of that fact.  Finally, 
the appellant identified Drs. Gannom 
and Grobe as treating the veteran in 
the 1970's and 1980's.  With the 
release forms received from the 
appellant in December 2002, attempt to 
obtain all noted treatment records. 

3.  After the above has been completed, 
make arrangements with the appropriate 
VA medical facility for an oncology 
consultation.  This consultation is 
needed to determine the etiology of the 
veteran's cause of death.  Send the 
claims folder to the oncologist for 
review.  Please provide the physician 
with the following instructions:
A complete rationale must be given for 
any opinion expressed, and the 
foundation for all conclusions must be 
clearly set forth.  The report of the 
examination should be associated with 
the veteran's claims folder.  The 
physician is requested to provide 
opinions on the following questions: 
a.	Is it at least as likely as not 
that the veteran's pneumocystis carinii 
pneumoniae and/or non-Hodgkin's 
(pulmonary) lymphoma developed as a 
direct result of any incident during 
military service, or was proximately 
due to or the result of his service-
connected nummular eczema and/or 
duodenal ulcer (with hiatal hernia and 
peptic esophagitis)?
b.	Is it at least as likely as not 
that the veteran's service-connected 
disorders (to include pneumocystis 
and/or lymphoma if you have provided an 
affirmative answer to question (a)), 
singly or jointly with another 
condition, was the immediate or 
underlying cause of death?  If not, is 
it at least as likely as not that the 
veteran's service-connected disorders 
substantially or materially contributed 
toward death, or they combined to cause 
death, or they aided or lent assistance 
to the production of the veteran's 
death?
The examiner must provide a reasonably 
detailed rational for his/her findings.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





